          Case 2:21-mj-00183-LPL Document 6 Filed 01/28/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA

                       v.                          Magistrate No. 21-mj-183

 JUAN SANTIAGO


                                          ORDER


              AND NOW, to wit, this 28th day of January, 2021, upon consideration of the Motion

for Arrest Warrant based upon a Criminal Complaint, heretofore filed by the United States of

America, it is hereby ORDERED that said Motion is GRANTED.

              It is further ORDERED that an Arrest Warrant shall issue for the apprehension of

defendant, JUAN SANTIAGO

              Bond, if any, shall be set by the United States Magistrate Judge.




                                            __________________________________________
                                            HONORABLE LISA PUPO LENIHAN
                                            UNITED STATES MAGISTRATE JUDGE


cc: Michael R. Ball, AUSA
